COURT
OF APPEALS
SECOND
DISTRICT OF TEXAS
FORT WORTH
NO. 2-03-237-CV
 
IN RE JAMES W. LOOSE                                                                  
RELATOR
 
------------
ORIGINAL PROCEEDING
------------
MEMORANDUM OPINION(1)
------------
The court has considered relator's amended
petition for writ of mandamus and amended motion for expedited consideration and
is of the opinion that relief should be denied. Accordingly, relator's amended
petition for writ of mandamus and amended motion for expedited consideration are
denied.
Relator shall pay all costs of this
original proceeding, for which let execution issue.
 
                                                           PER
CURIAM
 
PANEL B: LIVINGSTON, DAUPHINOT, and
HOLMAN, JJ.
DAUPHINOT, J. would request response.
DELIVERED: August 29, 2003

1. See Tex. R. App. P. 47.4.